DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the air” has insufficient antecedent basis for this limitation in the claim and is unclear where exactly the discharge flow path is being discharged as the term “air” is considered ambiguous terminology that does not define the metes and bounds of the claim; and the phrase “having judged” is unclear what the applicant is referring to since the term “judged” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 2, the phrase “judges there to be” is unclear what the applicant is referring to since the term “judges” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 3, the limitation “the case” has insufficient antecedent basis for this limitation in the claim; and the phrase “judges there to be” is unclear what the applicant is referring to since the term “judges” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 4, the limitation “the case” has insufficient antecedent basis for this limitation in the claim; and the phrase “judges there to be” is unclear what the applicant is referring to since the term “judges” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 5, the phrase “judges there to be” is unclear what the applicant is referring to since the term “judges” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 6, the phrase “judges there to be” is unclear what the applicant is referring to since the term “judges” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 7, the phrase “judges there to be” is unclear what the applicant is referring to since the term “judges” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 8, the limitation “the air” has insufficient antecedent basis for this limitation in the claim and is unclear where exactly the discharge flow path is being discharged as the term “air” is considered ambiguous terminology that does not define the metes and bounds of the claim; the phrase “a judging step where it is judged” is unclear what the applicant is referring to since the term “judging or judged” is considered ambiguous terminology that does not define the metes and bounds of the claim; and the phrase “a valve-opening step where when” is unclear what the applicant is referring to since it is unclear if the applicant is referring to “where” or “when”.
Regarding claim 9, the phrase “it is judged” is unclear what the applicant is referring to since the term “judged” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 10, the limitation “the case” has insufficient antecedent basis for this limitation in the claim; and the phrase “it is judged” is unclear what the applicant is referring to since the term “judged” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 11, the limitation “the case” has insufficient antecedent basis for this limitation in the claim; and the phrase “it is judged” is unclear what the applicant is referring to since the term “judged” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 12, the phrase “it is judged” is unclear what the applicant is referring to since the term “judged” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 13, the phrase “it is judged” is unclear what the applicant is referring to since the term “judged” is considered ambiguous terminology that does not define the metes and bounds of the claim.
Regarding claim 14, the phrase “it is judged” is unclear what the applicant is referring to since the term “judged” is considered ambiguous terminology that does not define the metes and bounds of the claim.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753